Fodie Hitler

[36 Big Greeld hans
UC, |
Mer pry | 294 oc teeta brat a ol- 14-2020
CA at ™m ee J mone

Honovab le Jods Bilston ,

Lo stvawous ly o bect te
meiling\ pevporting to be from
aHorn ies or ther firme, alles.dly
Lommonicast ng notice Pepuisemerts
+o parties with weesh in Case
Vo, (6-464 -cmaA,

T+ agpeavs thet Mr. Fogerty and

 

is £1 pave never bee arthorised

by this cont +6 communicate any

\n focwatiron regarding He debtors /

hostness, Court provedings, re laeatips

Case 16-11767-CMA Doc 2211 Filed 01/21/20 Ent. 01/22/20 15:15:05 Pg.1of5
 

wrth cred ters t Vendo , emeoyees , or any
oer enthy Whatso<yver ,

 

 

 

 

Lf Mc fogartys Wis fm or Sflevs
Lave ‘in Lact Comoduicatine. official fer

 

 

 

 

 

The esto, hes. Comparnes _of this
j

 

 

 

Z owt otto greger- acsthorisstion

 

 

rt "S not \ niappeptiorte le beth void

 

 

 

 

_ __ “te _ be _
Such, motion , and J Sanctions en posed

 

in such. Severity -fs dissuade and

 

 

discovvaye ~emibr  activeles

 

 

alermefe, “tn ~fe okey nakVe

 

tt oorthor'ty has been grilled

 

 

 

 

p lease. wr drad eth ob ection aud

 

 

 

if
f

 

p lease chan wien soch appintneit 4

Case 16-11767-CMA Doc 2211 Filed 01/21/20 Ent. 01/22/20 15:15:05 Pg. 2o0f5
 

odord on “He yetod

 

 

 

A, I beWeve Unauthorised communtestion

 

por porting fo be aotlatic can oy

 

 

 

 

forthe bays flee vorlegyity ok,

 

 

He. OS BL, He tyovtees ,

 

 

 

how _ =I He system » Ag A

 

 

_ wWhele \n bsth my eyes and _

 

 

Ye enfes. of the poblic pa

 

 

ante ex full clanify cation and

 

 

yeselution +o Here weter tn The.

 

mest amicable. fash: Orn.

 

 

Kerpectty ily

 

 

 

 

 

pad 5s Kikdon vlzezo

 

 

Jeh
Y

Case 16-11767-CMA Doc 2211 Filed 01/21/20 Ent. 01/22/20 15:15:05 Pg. 30f5

 

 

 

 
 

 

(ewtifrre of Sevyice

 

 

Te, Steve MKnigkt declae as L/lows,

 

 

ThaT caused. fy foregoing dovsmeit

 

 

to he ma rai bed at He 0 vided Stites

 

 

 

Pot off, ce ui _ Sv sof ’ ‘eh pak

 

 

 

 

oll wed nih. etek of Doth

 

 

 

 

 

— -- =S ee

Caroline, USA on ol = 20 Re _( Sanvary Bi¢ |

 

2220 »,

 

 

Tt, SM, further dec we under pera lty

 

 

of parley thst te fore Sours 1s tree.

 

ond correct .

 

 

“This jy day at Janwry, 2020 ,
ie Aleth Cerlina USA.

2) Which

Case 16-11767-CMA Doc 2211 Filed 01/21/20 Ent. 01/22/20 15:15:05 Pg.4of5

 

 
ba

ene ee zane
pans

 

 

004
a
PRIORITY’ Bead rostar service.
* MAIL * Wisi us ATuses.coM”
FROM:

‘Fogarty Law Group, PLLC
1001 Fourth Avenue, Suite 3200
Seattle, WA 98154

TO:

Jodie Hirtler
136 Big Creek Ln
Murphy NC 28906

 

 

 

Labet 226, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

Case 16-11767-CMA Doc 2211 Filed 01/21/20 Ent. 01/22/20 15:15:05 Pg. 5o0f5
